— In a consolidated negligence action, plaintiff appeals from an order of the Supreme Court, Nassau County, dated May 29, 1964 which granted defendants’ motion to dismiss the complaint for lack of prosecution. Order reversed, with $10 costs and disbursements; and defendants’ motion to dismiss the complaint denied. Under all the circumstances disclosed by this record, we believe that it was an improvident exercise of discretion to grant the motion to dismiss the complaint. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.